EXAMINER’S AMENDMENT
Examiner’s amendment to the record appears below. Should the changes be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be filed no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a communication with T. Lester Wallace, Reg. No. 34748, on January 10, 2022. The following listing of claims replaces all prior versions and listings of claims in this application:


1.  A method for virtualizing direct-attached storage, the method comprising: 
receiving, at a first converged controller, a direct-attached storage request for content over a PCIe connection via a PCIe bus from a local host, wherein the first converged controller comprises a network port, a physical network interface controller that is exposed to the local host at the PCIe bus, a physical storage media controller that is exposed to the local host at the PCIe bus, and a direct connection gateway circuit that provides communication between the physical network interface controller and the physical storage media controller, wherein the request includes a host-designated local storage address of the content; 
determining, with the first converged controller a network location of a second converged controller having direct access to the requested content, wherein a physical location of the requested content is a direct-attached storage resource of a remote network-connected host, the direct-attached storage resource connected to and controlled by the second converged controller of the remote network-connected host; 
communicating a network request for the requested content over 
retrieving the requested content from the physical location by the second converged controller; 
returning the retrieved content over the network to the first converged controller such that the retrieved content passes into the first converged controller via the network port, then passes through the direct connection gateway circuit to the physical storage media controller without intervention by any operating system of the local host; and 
delivering, from the first converged controller, the retrieved content to the local host via the PCIe connection as a local access reply that indicates the retrieved content was retrieved from the host-designated local storage address while the retrieved content was originally stored in the direct-attached storage resource of the remote network-connected host. 
2.  The method of claim 1, further comprising 
encapsulating the retrieved content prior to returning the retrieved content over the network.3.  The method of claim 2, further comprising 
de-encapsulating the retrieved content prior to delivering the retrieved content to the local host.4.  The method of claim 1, further comprising 
providing a set of target access credits to a plurality of target-oriented queues on the second converged controller for accessing requested data on the physical location; 
mapping with a multiplexer a source-oriented queue of a plurality of source-oriented queues on the second converged controller to the plurality of target-oriented queues, wherein the multiplexer is a part of the first converged controller; and 
providing a set of source access credits for the source-oriented queue of the plurality of source-oriented queues responsive to a request from at least one of a plurality of source resources connected to the plurality of source-oriented queues to access the physical location.5.  The method of claim 4, further comprising, 
mapping a source-oriented credit-based storage access scheduling scheme to a target device-oriented credit-based storage access scheduling scheme.6.  The method of claim 4, further comprising 
limiting a maximum number of source access credits for the source-oriented queue of the plurality of source-oriented queues based on a total depth of queues of the plurality of target-oriented queues.7.  The method of claim 1, further comprising: 
receiving a second request for a data item at the first converged controller, the second request comprising a locally connected storage request protocol; and
responding to the second request with the requested data item using a locally stored data response protocol independent of the physical location of the data item.8.  The method of claim 1, wherein communicating the network request over the network comprises encapsulating a protocol selected from the group consisting of: serial attached SCSI (SAS) or serial ATA, as a non-volatile memory express (NVMe) transaction.9.  The method of claim 1, wherein communicating the network request over the network comprises translating a protocol from a first protocol used for the local request to a second protocol used for the network request.10.  A converged network controller comprising: 
a PCIe interface configured to receive via a PCIe bus from an operating system of a local host a local request for a stored data item; 
a physical network controller that is exposed at the PCIe bus to the local host;
a network port;
a physical storage media controller that is exposed at the PCIe bus to the local host, wherein the physical storage media controller comprises a device mapping facility and a virtualization facility, wherein the device mapping facility is configured to determine a location of the stored data item, wherein the location is a storage resource of a remote network-connected host, the storage resource is directly connected to and controlled by a second converged network-storage controller of the remote network-connected host; and
a storage network tunnel configured to communicate a network request for the stored data item from a network location such that the network request is output from the converged network controller via the network port;
wherein the virtualization facility is configured to translate a protocol from a first protocol used in the local request to a second protocol used in the network request such that direct-attached storage virtualization is achieved across storage resources of both the local host and the remote network-connected host, wherein the PCIe interface delivers the stored data item to the local host as a local access reply while the stored data item was originally stored in the direct-attached storage resource of the remote network-connected host.11.  The controller of claim 10, wherein the first protocol is a PCIe protocol independently of the second protocol.12.  The controller of claim 10, wherein the storage network tunnel is further configured to encapsulate the network request.13-14 (canceled). 15.  The controller of claim 10, the second protocol selected from the group consisting of: serial attached SCSI (SAS), serial ATA, or non-volatile memory express (NVMe).16.  A method for virtualizing direct-attached storage, the method comprising:
receiving, at a first converged controller, a direct-attached storage request for content over a PCIe connection from a local host, wherein the first converged controller comprises a network port, a physical network controller, a physical storage media controller, and a direct connection gateway circuit; 
determining a physical location of the requested content, wherein the physical location is a data storage resource directly connected to and controlled by a second converged controller of a remote network-connected host; 
communicating a network request for the requested content over of a network to the second converged controller, wherein the direct-attached storage request is translated to the network request to facilitate direct-attached storage virtualization across storage resources of both the local host and the remote network-connected host; 
receiving the requested content over the network from the second converged controller such that the requested content passes into the first converged controller via the network port, then passes through the direct connection gateway circuit to the physical storage media controller without passing from the physical network controller over the PCIe connection to the local host; and 
delivering, from the first converged controller, the requested content to the local host via a PCIe connection local access reply while the requested content was originally stored in the direct-attached storage resource of the remote network-connected host.17.  The method of claim 16, further comprising 
providing a set of target access credits to a plurality of target-oriented queues on the first converged controller for accessing requested data on the network; 
mapping with a multiplexer a source-oriented queue of a plurality of source-oriented queues on the second converged controller to the plurality of target-oriented queues, wherein the multiplexer is a part of the first converged controller; and 
providing a set of source access credits for the source-oriented queue of the plurality of source-oriented queues responsive to a request from at least one of a plurality of source resources connected to the plurality of source-oriented queues to access the network
18.  The method of claim 17, further comprising, 
mapping a source-oriented credit-based storage access scheduling scheme to a target device-oriented credit-based storage access scheduling scheme.19.  The method of claim 17, further comprising 
limiting a maximum number of source access credits for the source-oriented queue of the plurality of source-oriented queues based on a total depth of queues of the plurality of target-oriented queues.20.  The method of claim 16, further comprising: 
receiving a second request for a data item at the first converged controller, the second request comprising a locally connected storage request protocol; and
responding to the second request with the requested data item using a locally stored data response protocol independent of the physical location of the data item.

/TAN DOAN/Primary Examiner, Art Unit 2442